33.	 Mr. President, it is with pleasure that I join the many representatives who have spoken before me in congratulating you most warmly on your election to the presidency of the thirtieth session of the General Assembly. You bring to this high office qualities of integrity, intellect and experience which have already carried you to the summit of political responsibility in your own country as well as on the wider European stage. The General Assembly is indeed fortunate that its leader for the coming 12 months will be a statesman deeply loyal to the purposes and principles of the Charter of the United Nations.
34.	The annual general debates at the General Assembly provide an occasion for a survey of the working of the international system during the preceding year, and for the public expression of the hopes and fears, the expectations and anxieties, of the Governments representing almost the totality of the population of the world. The present debate seems to me an appropriate opportunity to go a little further to look back at the 30 years of the life of the United Nations, and to try to appraise its achievements against the standards set by the founders of the Organization when they adopted the Charter in San Francisco on 26 June 1945.
35.	The United Nations was born amidst the ruin and devastation of the most terrible war experienced in the recorded history of mankind, a holocaust in' which tens of millions of men, women and children lost their lives, among them one third of the Jewish people. Its primary purposes, therefore, were to save succeeding generations from similar catastrophe and to build a better society in which fundamental human rights, equal justice before the law and economic and social advancement would be universally assured.
36 As is inevitable in human affairs, the record is uneven The most spectacular achievement of this period is unquestionably the virtual disappearance of the classic colonial system. More than half of the present Members of the United Nations, including Israel were colonial dependencies before 1945; four Cape Verde, Mozambique, Sao Tome and Principe, and Papua New Guinea achieved independence in 1975 and have been or are being admitted to membership at this session. On behalf of the people and the Government of Israel, I am happy to wish them well.
37.	The United Nations system, through the United Nations Development program and its forerunners and through the specialized agencies, has also registered noteworthy achievements in many branches of economic development, in agriculture, health, labor, transport and other practical fields. The new impetus in the development and codification of international law would hardly have been possible outside the United Nations framework; while the financial and economic organs of the United Nations family, among which one might include the recent seventh special session of the General Assembly which may well presage a new era of international economic co-operation, have become almost indispensable for the proper conduct of the world's business. Those are all positive contributions to the welfare of mankind, even though it is clear that there is still a long way to go.
38.	This is unfortunately not the case in other areas. The United Nations has manifestly not saved this generation from the scourge of war. The graves of the millions of victims of armed conflicts in Asia, in Africa, in the Middle East and even in Europe bear anguished testimony to this massive failure; while the lofty sentiments and exhortations of a multitude of conventions, declarations and resolutions have had little impact on the flagrant abuse of fundamental human rights and freedoms in vast areas of the globe.
39.	It is common form to claim that the fault does not lie in the United Nations system, but in its Members; that the world Organization merely reflects the frailties, the stupidities, the lethargy and the evils of the world itself. This is, of course, true, but it is equally true that a system that encourages contention rather than compromise, extremism rather than tolerance and confrontation rather than negotiation is hardly suited to a world as diverse in race, religion, tradition, geographical circumstances, and social and political practices as is ours.
40.	The experience of Israel is a valid example. We belong to no bloc and no alliance. We can count on little support in this Assembly, not because our cause is unjust, not because our views do not meet with sympathy, but because of considerations of unprincipled expediency. We are assaulted every year in language so venomous and vile as to defy all canons of civilized behavior. In Assembly session after Assembly session in recent years, in conference after conference, resolutions are adopted by automatic majorities, demanding that we submit to this abusive tyranny, that we, in effect, dismantle our State, and that we commit national suicide. No regard whatsoever is paid in these resolutions to truth or to reality.
41.	Israel is a democratic State, where, in accordance with our ancient tradition, all individuals and communities enjoy equality before the law and the plenitude of their human rights; yet a resolution of a United Nations body will assert the very opposite as an incontrovertible fact and condemn Israel on the basis of that falsehood.
42.	When a World Health Organization expert finds that the medical services provided for the population in the territories under Israeli administration since 1967 are as good as those of any other civilized country and that the people are healthy, a resolution of the General Conference of that specialized agency will declare that they are ridden with disease and bereft of medical attention. When a certified lunatic, not a Jew and a foreigner to boot, sets fire to part of a mosque in Jerusalem, a resolution of the Security Council condemns Israel for the deliberate desecration of that Holy Place. When highly qualified United Nations Educational, Scientific and Cultural Organization experts establish that Israeli archaeological research in Jerusalem represents a notable contribution to the cultural heritage of mankind, including that of a glorious period of Islamic history, does not contravene the applicable international law and does not endanger other monuments and sites, resolutions adopted by that organization simply ignore those findings and for good measure add sanctions to the routine condemnation. And when Israel, rightly and inevitably, refuses to take notice of these fantasies, as any other Member State would do in its place, it is once again condemned for being awkward and recalcitrant and for flouting the will of the international community.
43.	Surely there is something seriously wrong with a United Nations system which is so easily subverted for political blackmail; which, instead of being a center for harmonizing the actions of nations in the attainment of the objectives of the Charter, has become a propaganda battlefield; and where abuse and not reason has become the language of debate. It is surely not beyond the wit of man to arrest this hypocritical and dangerous course before it is too late.
44.	In the course of my address to the General Assembly last year, I dwelt on the positive features of the separation of forces agreements which had been concluded earlier that year between Israel and Egypt and Israel and Syria in the wake of the Yom Kippur war of October 1973.1 I expressed the view that those two agreements represented the first steps, small and hesitant though they may have been, away from the triple negatives adopted by the Conference of Arab Heads of State or Government, held at Khartoum, on 1 September 1967: no peace with Israel, no recognition, no negotiations.
45.	Those who sincerely seek peace in the Middle East will surely find cause for satisfaction in the new agreement between Egypt and Israel which was negotiated through the good offices of the President and the Secretary of State of the United States and concluded in Geneva last week. That agreement marks an important step forward. It has much greater political significance than its predecessor.
46.	I should like to draw the attention of the Assembly to some of the major provisions of this agreement:
"The Government of the Arab Republic of Egypt and the Government of Israel have agreed that:
"The conflict between them and in the Middle East shall not be resolved by military force but by
peaceful means. 
"The parties hereby undertake not to resort to the threat or use of force or military blockade against each other. 11
"This agreement is regarded by the parties as a significant step toward a just and lasting peace. It is not a final peace agreement.
"The parties shall continue their efforts to negotiate a final peace agreement within the framework of the Geneva Peace Conference in accordance with Security Council resolution 338 (1973).
"This agreement shall enter into force upon signature of the protocol and remain in force until superseded by a new agreement."
47.	The significance of the agreement does not lie only in the pledge of the parties to continue to observe the cease-fire and to refrain from all military or paramilitary action, or in their undertaking not to resort to the threat or use of force or military blockade, or in their recognition of the essential role of the United Nations Emergency Force and the necessity that it continue its functions, or in the provision concerning the passage of non-military cargoes to and from Israel through the Suez Canal, or even in the renunciation of war as a means to settle the differences between them; rather its significance lies in the belief that it opens a new chapter in the relations between the two countries. Israel for its part will do all it can to ensure that this new chapter will indeed be one of peace. And beyond that we hope that this agreement will pave the way to better relations and peace with all our neighbors.
48.	It is a proper opportunity to stress here that the agreement, in all its particulars, was concluded, in response to the free will of two sovereign States. If Egypt and Israel consider that the agreement is advantageous to them and, moreover, it is a step not directed against any other party nobody in this General Assembly has the right to censure it or to set himself up as an arbiter of the interests of the parties directly concerned.
49.	As I have already stated, both parties to the agreement have recognized the essential role played by the United Nations Emergency Force and I wish to take this opportunity to pay a tribute to the officers and men of the Force, who are performing a difficult and delicate task in an exemplary manner; to Lieutenant General Ensio Siilasvuo, who has been identified with the peace-keeping efforts of the United Nations in the Middle East for many years and who has gained the respect and regard of all parties; and to the Secretary-General, who is ultimately responsible for this successful United Nations enterprise. I wish to include in this tribute the commanders, officers and men of the United Nations Truce Supervision Organization and the United Nations Disengagement Observer Force, who also play an important role in the area, and to the Governments which have contributed their personnel to all three United Nations forces.
50.	As far as we are concerned, the new agreement is not an end, but the beginning of a process of peacemaking. We do not delude ourselves that this will be a simple undertaking, for the making of peace after
so many years of hostility and 
suspicion will call for qualities of moral courage, understanding and tenacity far greater than those needed for the waging of war But the beginning must be made-for the sake of this generation and for the sake of the Israeli and Arab children who were surely born to live and create and not to die on the battlefield.
51.	Security Council resolution 338 (1973) calls for "negotiations . . . between the parties concerned aimed at establishing a just and durable peace in 'the Middle East". From this rostrum I declare that Israel is ready to enter into such negotiations with each and every one of the neighboring States. I note with regret repeated statements made by the leaders of Syria which reject the whole concept of a genuine peace treaty with Israel. Nevertheless, I should like to hope that this is not their last word. And for our part I solemnly reiterate that the Government of Israel is ready and willing to enter into peace negotiations with Syria without prior conditions, as called for by Security Council resolution 338 (1973), at any place and at any time.
52.	In this connexion I wish to emphasize that as far as Israel is concerned the Geneva Peace Conference can be reconvened whenever the parties are ready for it, following adequate preparation. Moreover, in principle, Israel is in favor of any mechanism which will advance the process of negotiation between the parties to the conflict. It will therefore give the idea put forward by the Secretary of State of the United States, Mr. Kissinger, for an informal multilateral consultation most earnest consideration.
53.	As I emphasized in my statement at the General Assembly last year, it is self-evident that genuine peace in the Middle East must include a just and constructive solution for the Palestine Arab problem, Israel is fully alive to this problem, probably more so than the majority of those who pronounce freely upon it, and we do not require persuasion of the need to solve it peacefully and honorably. Indeed we insist that this be done. For far too long now the Palestinian Arabs have been used as a pawn on the chess-board of inter-Arab politics; throughout the years they have been the victims of Arab extremism. The solution to their problem therefore demands a change of attitude in the Arab world. The Palestine Arab problem should and can be solved in the context of a peace agreement between Israel and Jordan, which constitutes the major part of the area of historic Palestine on both sides of the river as well as being the homeland of the great majority of the Palestine Arabs.
54.	Thus if the matter at issue is a fair and constructive solution for the problem of Palestine Arab identity. Israel's response is emphatically positive. But it is categorically negative about the absurd pretensions of the so-called Palestine Liberation Organization to speak in the name of the Palestine Arabs. This congeries of feuding terrorist gangs, whose principal victims are the Arabs of Palestine themselves and whose primary aim is the annihilation of the State of Israel and the genocide of its people, is neither a valid representative of the Palestine Arab community nor a valid interlocutor for Israel.
55.	It should cause no surprise that at the spearhead of the frenzied efforts of the extreme regimes in the Arab world to prevent a political settlement of
the Middle East dispute, and to disrupt the recent agreement between Egypt and Israel, is precisely the PLO.
56.	There is nothing more fraudulent than the scheme of this faction to establish, naturally on the ruins of Israel, a so-called democratic secular State in which Moslems, Christians and Jews would, as it were, live in amity and equality. This facile slogan, this transparent propaganda gimmick, has somehow found support among naive and well-meaning people. What is the pattern which the progenitors and supporters of this idea propose to follow? For lack of anything more promising they themselves have put forward the example of Lebanon: Lebanon, which since April of this year has been torn apart by a vicious, sectarian civil war between its Moslem and Christian communities. The latest published estimate of the casualties during these past six months is more than 5,000 killed and nearly 18,000 injured. The material damage is estimated at $2,500 million. The PLO knows what it means when it talks about the democratic and secular State of Palestine. So do we. We have only to look at the more than 800,000 Jews who have left, or have been driven out of, the Arab countries of the Middle East and North Africa since 1948, or at the tortured existence of the 4,500-odd Jewish hostages left in Syria today, to know what the fate of the Jews of Israel would be if the PLO nightmare were realized. But we know and they know that this will never be.
57.	It is one of the anomalies of our times that Israel, which is rigorously excluded from the Middle East region in all that concerns the civilian pursuits of the United Nations and its specialized agencies such as health, education, meteorology, trade and civil aviation is emphatically held to be a part of the Middle East region when the discussion turns to military matters, including the supply of arms. If one were cynical one might almost suspect that the reason, in both cases, is to weaken Israel in one case by boycott, and in the other by depriving it of the means of defense.
58.	Be that as it may, the problem of arms control in the Middle East is real and urgent. The area is being swamped by a flood of new and sophisticated military hardware, such as it has never known in all its long history. Each month that passes raises the level of technology, and the price. Tens of billions of dollars which might otherwise be spent on economic and social development and it must be realized that the population of large parts of the Middle East is among the poorest in the world are drained off to pay for these instruments of human destruction.
59.	Israel is forced to take part in this senseless competition because, given the circumstances in the area, if it did not it would invite immediate aggression. But Israel is ready at any time, even before peace is made, to consult with its neighbors on measures to limit the arms race, with all its dangerous consequences, without materially affecting the relative defensive capacity of any of the parties to the consultation.
60.	Israel supports the proposal for a nuclear-free zone in the Middle East and will be ready to enter into negotiations with all States concerned in order to attain that objective. By negotiations we mean a process of
intergovernmental consultation similar to that which preceded the adoption of the Treaty on the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco) and other international instruments of like character. We do not think that so grave a matter can be settled by correspondence through the Secretary-General.
61.	Israel welcomes the signature of the Final Act of the Conference on Security and Co-operation in Europe, which gave formal expression to the spirit of detente. Only the future will tell if this instrument will serve as a guide for the conduct of the nations in the years to come, or whether it will remain a compilation of pious hopes, like so many international instruments which have been adopted since the end of the Second World War.
62.	In this connexion we have of course noted the following passage in the address of the Foreign Minister of the Soviet Union to this Assembly on 23 September: "Assessing highly the results of the Conference, the Soviet Union believes that the main task now is to translate the understandings reached into deeds . . .". [2357th meeting, para. 128.]
63.	As far as Israel is concerned, we have two criteria for judgment: one, that detente must apply to the Middle East no less than to Europe and to other areas of the world and so far we have seen no evidence of this; two, that the humanitarian provisions of the Final Act signed at Helsinki must be scrupulously applied. The United Kingdom Prime Minister, Mr. Harold Wilson, expressed this eloquently in his address to the Conference in these words:
"Our work here will be judged not only by the spirit of 'live and let live' which this Conference asserts. It will be judged by how that spirit is reflected in the lives of ordinary families, by such issues as the reunification of families ... I hope that what we have each today committed ourselves to within Europe can apply also to those within our countries who want to go to start a new life outside Europe, whether in the Middle East or elsewhere."
64.	None of the noble provisions of the Final Act have yet been applied to the Jewish national minority in the Soviet Union. For them the Helsinki agreement is still a piece of paper, and detente is still far over the horizon. I hope that the Soviet Union will live up to the spirit of this historic agreement and will enable the Jews who aspire to be reunited with their brethren in their ancient homeland to do so without hindrance. For us this is the touchstone.
65.	Finally, in addressing the General Assembly I cannot ignore a grave development which affects the Jewish people wherever they may be. This is the mounting of a despicable attack on Zionism by associating it with abhorrent political concepts.
66.	Let me state categorically that anti-Zionism is but a euphemism for anti-Semitism. Subscribing to a resolution condemning Zionism means an endorsement of anti-Semitism and the legitimization of aggression against Israel. Let me state with equal emphasis that, on this the thirtieth anniversary of the liberation of the survivors of the gas chambers and the concentration camps, the Jewish people will not tolerate a revival of the cancer of anti-Semitism. One cannot
here escape a tragic reflection how many of the 6 million victims of the Nazis would be alive today if it had been given to the Zionist movement to create the State of Israel before that catastrophe?
67.	It is painful to me to see a group of nations, many of which were recently liberated from colonial rule, deriding one of the most noble liberation movements in this century a movement which not only gave an example of encouragement and determination to the peoples struggling for independence but also actively aided many of them during their period of preparation for independence and immediately thereafter.
68.	What is the essence of Zionism? Zionism, in a nutshell, is the modern expression of the ancient Jewish heritage. Zionism is the national liberation movement of a people exiled from its historic homeland and dispersed among the nations of the world. Zionism is the redemption of an ancient nation from a tragic lot and the redemption of a land neglected for centuries. Zionism is the revival of an ancient language and culture, in which the vision of universal peace has been a central theme. Zionism is the embodiment of a unique pioneering spirit, of the dignity of labor and of enduring human values. Zionism means creating a society, however imperfect it may still be, which tries to implement the highest ideals of democracy political, social and cultural for all the inhabitants of Israel, irrespective of religious belief, race or sex. Zionism is, in sum, the constant and unrelenting effort to realize the national and universal vision of the prophets of Israel.




